DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file of Application number 14/787,305. 

Drawings
The drawings are objected to because reference the lead lines of numbers 26 and 27 in figure 3 are pointed to the re-extruding punch (23) instead of the top gap and top slope.    Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Therefore, the phrase, “The present disclosure is for (line 1)” should be deleted, and the phrase, “comprises (line 2)” should be changed to -- includes --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, line 9, there is no antecedent basis for the limitation, “the final extruding cavity “ in the claim.
 Regarding claim 1, last line, the limitation, “the pre-” is unclear because it is not clear whether this limitation is referring to the pre-extruding punch or the pre-extruding release area. 
Regarding claim 1, last line, the limitation, “the ..re-” is unclear because it is not clear whether this limitation is referring to the re-extruding punch or the re-extruding release area. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lindemann et al. (hereinafter “Lindemann”) (US 3,141,401).
Regarding claim 1, Lindemann discloses a method of briquetting loose metal scraps comprising the steps of:
advancing a pre-extruding punch (36) in a first pathway (fig. 2) to push loose metal scraps towards a first entrance leading into a re-extruding cavity (see the illustration below) and to accommodate overflow of the loose metal scraps into a pre-extruding release area (see the illustration below) adjacent to the first entrance;
advancing a re-extruding punch (12) in a second pathway (fig. 2 to fig. 3) perpendicular to the first pathway to push the loose metal scraps towards a second entrance (see the illustration below) leading to a final pressing cavity (17 and see the illustration below) and to accommodate overflow of the loose metal scraps into a re-extruding release area (see the illustration below) adjacent to the second entrance;
advancing a final-extruding punch (19) along a third pathway (fig. 3) perpendicular to both the pre-extruding punch and re-extruding punch to compress loose metal scraps to form a metal cake (see figure 3) in the final pressing cavity (17); and
retracting the pre-extruding punch, the re-extruding punch, and the final-extruding punch to their corresponding resting positions (see fig. 1, which shows all of the punches are in their home/retracted positions).


    PNG
    media_image1.png
    832
    812
    media_image1.png
    Greyscale

Regarding claim 2, the method of briquetting loose metal scraps as in claim 1, wherein the steps of advancing and retracting the pre-extruding punch, the re-extruding punch, and the final-extruding punch repeat and circulate in a predetermined sequence (see figs. 1-3).

Regarding claim 5, the method of briquetting loose metal scraps as in claim 1, wherein the step of advancing and retracting the final-extruding punch is monitored via a pressure sensing feedback loop (see col. 45, lines 9-16, which discloses that the hydraulic drive (20) of the final-extruding punch can be controlled with high pressure at low speed and low pressure at high speed, and thus it is being monitored  via a pressure sensing (i.e. a controller) feedback (i.e. signals) loop.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 3 is allowed because Lindemann discloses the pre-extruding punch advanced and retracted along the first pathway and the travel distance of the pre-extruding punch does not need to be adjusted. Therefore, there is no reason to provide the first pathway of Lindemann with a travel switch at an adjustable distance away from the first entrance, and such modification would be impermissible hindsight. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various metal scrap compactors.
Additionally, US 4,771,663 discloses a hydraulic punch system with a feed back control system (fig. 2) having a feedback loop (col. 6, lines 63-68). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725


/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	January 29, 2021